Citation Nr: 0004201	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  96-39 626	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from an April 1996 rating decision 
granting entitlement to a total disability rating based on 
individual unemployability (TDIU).  

(The issues of clear and unmistakable evidence in a June 1990 
Board decision denying service connection for an acquired 
psychiatric disorder, to include PTSD, and an earlier 
effective date for a TDIU will be the subjects of separate 
appellate decisions).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1968 to 
May 1970. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits. 

The claimant in the present case is an attorney who was 
retained by the veteran after a July 21, 1992, Board decision 
which determined that new and material evidence had not been 
submitted in order to reopen a claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court").  In April 1993, the 
veteran's attorney and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
July 1992 Board decision.  On April 23, 1993, the Court 
granted the motion and vacated and remanded the case to the 
Board.  In December 1993, the Board remanded the case to the 
RO for development of the medical evidence regarding the 
veteran's claim for service connection for PTSD.  

On January 17, 1995, a rating board awarded service 
connection for PTSD and assigned a 30 percent rating from 
August 29, 1990.  A claim for a TDIU was denied.  The grant 
of service connection for PTSD and assignment of a 30 percent 
rating created past due benefits, a portion of which were 
withheld for payment of attorney fees, which were paid to the 
attorney.  

In April 1995, the veteran filed a notice of disagreement 
with the effective date of the award of service connection 
for PTSD, the amount of the rating, and the denial of a TDIU.  
After additional development of the evidence, the RO granted 
the veteran a TDIU by rating decision dated April 17, 1996, 
resulted in the granting of a total rating from August 29, 
1990, and creation of additional past due benefits.  

By decision dated November 12, 1996, the Board determined 
that the attorney was not eligible to charge a fee for legal 
services provided to the veteran with respect to the claim 
for a TDIU.  The claimant appealed such decision to the 
Court, and on November 1, 1999, the Court reversed the 
November 1996 Board decision.  The Court held that the TDIU 
claim was raised by the evidence of record as an underlying 
issue in the PTSD claim appealed to the Court back in April 
1993, and that the past-due benefits awarded based on the 
TDIU were part of the "initial rating", rendering the 
claimant eligible for fees.  The Court remanded the matter to 
the Board for calculation of fees due to the claimant.  

In its November 1996 decision, the Board referred the issues 
of entitlement to a rating in excess of 30 percent for PTSD 
and an earlier effective date for the 30 percent rating for 
PTSD for appropriate development.  As these issues have yet 
to be developed, they are again referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  A Board decision on July 21, 1992, determined that new 
and material evidence had not been submitted in order to 
reopen the veteran's claim for service connection for PTSD. 

2.  By order dated April 23, 1993, the Court vacated and 
remanded the July 1992 Board decision.  

3.  The veteran's claim for a TDIU was raised by the evidence 
of record as an underlying issue in the claim for service 
connection for PTSD. 

4.  The original notice of disagreement for the claim of 
whether new and material evidence had been submitted was 
received on or after November 18, 1988.

5.  The claimant was retained within one year of the July 21, 
1992, Board decision. 

6.  A fee agreement signed by the parties in July 1993 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

7.  By an April 17, 1996 decision, the RO granted the veteran 
entitlement to a TDIU. 

8.  The claimant rendered legal services involving the 
veteran's VA claim for a TDIU. 


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for a TDIU. 
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c), (h) (1999).  

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's April 17, 1996, grant of a TDIU.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(f), 
(h) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  

If an increased evaluation is subsequently granted as the 
result of an appeal of the disability evaluation initially 
assigned by the agency of original jurisdiction, and if the 
attorney-at-law represents the claimant or appellant in that 
phase of the claim, the attorney-at-law will be paid a 
supplemental payment based upon the increase granted on 
appeal, to the extent that the increased amount of disability 
is found to have existed between the initial effective date 
of the award following the grant of service connection and 
the date of the rating action implementing the appellate 
decision granting the increase.  38 C.F.R. § 20.609 (h) (3) 
(i) (1999).  

The VA Office of General Counsel has determined that in a 
case where the Board has denied reopening of a claim for 
service connection based on failure to submit new and 
material evidence and that determination is reversed by the 
Court and service connection is ultimately allowed, attorney 
fees may be paid.  The Board decision to deny reopening, and 
the Court decision vacating the Board decision were final as 
to the issue involved.   VAOPGCPREC 37-97 (December 16, 
1997).


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's April 17, 1996, rating 
decision.

In June 1990, the Board denied the veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  On July 21, 1992, the Board determined that 
the veteran had not submitted new and material evidence in 
order to reopen a claim of service connection for PTSD.  On 
April 23, 1993, the Court vacated the July 1992 Board 
decision.  In a January 1995 rating decision, the RO granted 
service connection for PTSD and assigned a 30 percent rating.  
In an April 1996 rating decision, the RO granted the veteran 
entitlement to a TDIU.  The July 1992 Board decision and the 
April 1993 Court decision which vacated it were final with 
respect to the issue of service connection for PTSD.  
VAOPGCPREC 37-97 (December 16, 1997).

The notice of disagreement which preceded the July 1992 Board 
decision was received by the RO after November 18, 1988.  
There is evidence that the claimant had been retained by July 
15, 1993, or within one year after the July 1992 Board 
decision.  In November 1999, the Court determined that 
pursuant to 38 C.F.R. § 20.609 (h), the veteran's TDIU claim 
was raised by the evidence of record as an underlying issue 
in his PTSD claim appealed to the Court in April 1993.

Therefore, the three statutory and regulatory criteria 
necessary for the attorney to charge a fee for his services 
regarding the claim of a TDIU have been met.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c), 
(h) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in July 1993 provides 
for direct VA payment to the claimant of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, but no more.  Therefore the attorney fee agreement 
satisfies the criteria pursuant to 38 U.S.C.A. § 5904 (d) and 
38 C.F.R. § 20.609 (f).  

The RO granted entitlement to a TDIU on April 17, 1996, which 
resulted in the creation of past-due benefits.  Attorney fees 
are payable for past-due benefits stemming from the grant of 
a TDIU.  The evidence shows that the attorney performed work 
on the veteran's claim for a TDIU after the July 1992 Board 
decision. 


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter dated September 16, 1996.  As described below, the 
amount payable as attorney fees following the April 17, 1996, 
RO rating decision granting entitlement to a TDIU will have 
to be revised.  

The period of past-due benefits stems from the grant of a 
TDIU.  Since the grant of a TDIU was made effective from 
August 29, 1990, compensation based on this rating is payable 
to the appellant from September 1, 1990, as that is the first 
day of the following month.  38 U.S.C.A. § 5111 (West 1991).  
In its calculation of past-due benefits, the RO correctly 
chose September 1, 1990, as the effective date of the 
increase in benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the April 1996 RO rating decision must also comply 
with the provisions of 38 C.F.R. § 20.609(h)(3) (1999), which 
states that the termination date of the period of past-due 
benefits for attorney fee purposes is the date of the award, 
not the last day of the month of the award.  As the date of 
the award was April 17, 1996 (date of the RO decision), the 
termination date of the period of past-due benefits for 
attorney fee purposes will be April 17, 1996.  As the RO 
chose April 30, 1996, as the termination date of the period 
of past-due benefits for attorney fee purposes, the RO should 
recalculate the figures accordingly to reflect the fact that 
the correct termination date is April 17, 1996. 

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of a TDIU 
for the period between September 1, 1990, and April 17, 1996. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for a TDIU for the period from September 1, 1990, through 
April 17, 1996. 



		
	BARBARA B. COPELAND
Member, Board of Veterans' Appeals



 


